     Case 2:16-cv-00806-WBS-AC Document 184 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT TERRY,                                      No. 2:16-cv-00806-WBS-AC
12                       Plaintiff,
13            v.                                         ORDER
14    REGISTER TAPES UNLIMITED, INC.,
      et al.,
15
                         Defendants.
16

17

18          This matter was recently referred to the undersigned in light of plaintiff’s pro se status.

19   ECF No. 181. The court is in receipt of plaintiff’s ex parte request to participate in electronic

20   filing pursuant to Local Rule 133(b)(3). ECF No. 180. The court has reviewed the filing and,

21   finding good cause, GRANTS plaintiff’s request. The Clerk of Court is hereby ordered to make

22   the necessary arrangements to allow plaintiff to participate in electronic filing for this case.

23          IT IS SO ORDERED.

24   DATED: July 7, 2020

25

26

27

28
